Title: To John Adams from Henry Knox, 21 October 1781
From: Knox, Henry
To: Adams, John



Camp before York in Virginia 21 October 1781

My dear Sir


 I have had the honor of receiving several Letters from your Excellency, since your departure from america, which I have duly answerd, and hope you have received them. Your ideas of the necessity of some important blow to the british power in the southern states were extremely just. The reasons are too obvious to be mentioned. I am happy my dear Sir, in having it in my power to announce to you the joyful event of the reduction of Lord cornwallis and his whole force in Virginia. This important affair has been affected by the most harmonious concurrence of circumstances that could possibly have happened. A fleet and troops from the West Indies, under the orders of one of the best men in the World, an Army of Americans and French troops, marching from the N. River 500 miles, and a fleet of Count De Barras, from Rhode Island, all joining so exactly in point of time as to render What has happened almost certain. I shall not enter into a detail of circumstances previous to the collection of our force at Williamsburg 12 miles distance from this place which was made on the 27th ultimo. On the 28th we marched to this camp and on the 29th and 30th we completed our investiture of York, a body of American militia the Duke Lazuns Legion and some marines from the fleet of Count De Grasse at the same time formed in the vicinity of Glocester so as to prevent any incursions of the Enemy into the Country. From the 1 of October to the 6th was spent in preparing our materials for the seige in bringing forward our Cannon and stores and in reconnoitg the points of attack. On the evening of the 6th we broke ground and began our first parrellel within 600 Yards of the Enemies Works undiscoverd. The first parrallel, some redouts and all our batteries finished by the 9th at 2 oClock PM when we opened our batteries and kept them playing continualy. On the night of the 12 we began our second parrallel at 300 yds distance from the Enemy, and on the night of the 14th We stormed the two redoubts which the Enemy had advanced of their main works. The gallant troops of France under the orders of Baron  Verominil and the hardy soldiers of America under the Marquis de la Fayette attacked seperate works and carried them both in an instant. This brilliant stroke was effected without any great loss on our side, The Enemy lost between one and two hundred. This advantage was important and gave us an opportunity of perfecting our 2d parallel into which we took the two redoubts. On the 16th just before day the enemy made a sortie and spiked up some of our Cannon but were soon repulsed and driven back to their works. The Cannon were soon cleard and the same day our batteries in the 2d parrallel began to fire and continued on without intermission untill 9 oClock in the morning of the 17 october, ever memorable on account of the Saratoga affair when the Enemy sent a flage offering to treat of a surrender of the posts of York and Glouster. The firing continued untill two oClock when Commissioners on both sides met to adjust the capitulation which was not finished and signed, untill 12 oClock on the 19th. Our troops took possession of two redouts of the Enemy soon after, and about two oClock the Enemy marched out and surrendered their Army. The whole Garrison are prisoners of War and had the same honors only as were granted to our garrison at Charleston. Their Coulors were cased and they were prohibited playing a french or American tune. The Returns are not, yet collected but including Very sick and well they are more than 7000. exclusive of seamen who are supposd to amount to 1000. There are near forty five of topsail Vesells in the harbour, about one half of which the Enemy sunk upon different occasions. About two hundred peices of Cannon, nearly one half of which are brass, a great number of Arms Drums and Colours are among the trophies of this decisive stroke. The prisoners are to be sent into any part of this state, Maryland or Pennsylvania.
The consequences will be extensively beneficial, the Enemy will immediately be confind to Charleston and New York reduced to a defensive War of those two posts, for which they have not more troops in America than to form Island Garrisons.
The exalted talents of General Greene have been amply displayed in North and South Carolina—without an army without means, without any thing he has performed Wonders—he will now be reinforced with a large body of troops which will enable him to push the Enemy to the gates of Charlestown.
This Army is compos’d of French and American troops the former on a proportion of two to one, and Commanded by the good General Rochambeau 3000 of the former came from the West Indies, with  the whole Commanded in person by our beloved General Washington whose distinguished patriotism and worth rises every day, and demands the rude pen of this of some annimated republican to do him sufficient justice. The Harmony and good understanding between the American and french troops exceed all description—one soul actuates the whole mass, and all are fired with Zeal for the interests of America. The troops which came with Count De Grasse from the West Indies under the orders of Marquis St. Simon will return with him immediately. The Army which came from France under Count Rochambeau will be cantond for the present in this state. The American troops belonging to the states east of Pennsylvania will immediately depart for the north River. Those west from Pennsylvania inclusively will go to the southward. The Enemy have a post at Wilmington in North Carolina of which these troops will dispossess them and then join General Greene.
 We have a very respectable and seasoned force on the Hudsons River amply sufficient to Garrison the important posts in the highlands and to form a small covering army.
If I can possibly procure copies of the capitulation and returns of the troops and stores taken I will do myself the honor to enclose them.
The unequivocal testimonies which America has already received of the friendship of France induces us to hope much from the future. If it shall be found possible to have a superior french fleet before New York by the 1st of Next June to stay certainly through the operation, I should not hesitate to pronounce with as much decision as military affairs will admit that in six Weeks we should wrest that important place from the hands of the English.
My Brother will soon go to Europe and will certainly have the honor to wait on you. I think it would be unnecessary for me to request the favor of your civilities to him.

I have the honor to be with great esteem and respect Your Excellencys Most obedient Servant
H Knox


P.S. Since writing the foregoing his Excellency Gen Washington has informed me that he has enclosed to you authenticated copies of the capitulation and returns as far as can be collected.

